Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
37 CFR 1.105 Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
MPEP 704.11 establishes at least two reasons:
(A) the examiner’s search and preliminary analysis demonstrates that the claimed subject matter cannot be adequately searched by class or keyword among patents and typical sources of non-patent literature, or
(B) either the application file or the lack of relevant prior art found in the examiner’s search justifies asking the applicant if he or she has information that would be relevant to the patentability determination.
Under section (B), Applicant has two (2) improperly incorporated by references in the instant Spec. (0002, 0003) done via hyperlink. Hyperlinks are improper pursuant to MPEP 608.01(VII) and accordingly the references are not incorporated and are not part of the four (4) corners of the Spec. Using Wayback Machine, Examiner is unable to ascertain which document(s) Applicant intended to incorporate as they are many commitments.

    PNG
    media_image1.png
    205
    993
    media_image1.png
    Greyscale

Figure 1 taken from Wayback Machine for hyperlink corresponding to para. 0002 of Spec.
Reference Request
For both hyperlinks found in paras. 0002 and 0003:
Please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter. 

Interrogatories
(FF1) The current assignee is “Visa International Service Association”.
(FF2) The following is reproduced from “developer.authorized.net” which notes “A Visa Solution.” Examiner is unable to determine if, for prior art, an Assignee exception would apply under §102.

    PNG
    media_image2.png
    112
    409
    media_image2.png
    Greyscale

(FF3) The following is reproduced from “community.developer.cybersource.com” which notes “A Visa Solution.” Examiner is unable to determine if, for prior art, an Assignee exception would apply under §102.


    PNG
    media_image3.png
    358
    386
    media_image3.png
    Greyscale

(I) Is “developer.authorized.net” commonly owned or is a subsidiary to “Visa International Service Association”?
(II) Is “cybersource A Visa Solution” commonly owned or is a subsidiary to “Visa International Service Association”?
(III) What is the relationship or business relationship between the current assignee of “Visa International Service Association” and “authorized.net” ?
(IV) What is the relationship or business relationship between the current assignee of “Visa International Service Association” and “cybersource A Visa Solution” ?

Conclusion
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685